Citation Nr: 0632498	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  01-00 206A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for joint pains, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness. 

3.  Entitlement to service connection for blepharitis of the 
eyes, to include as due to an undiagnosed illness.

4.  Entitlement for service connection for eczema or skin 
rash, to include as due to an undiagnosed illness.

5.  Entitlement to service connection for fatigue and sleep 
disorder, to include as due to an undiagnosed illness.

6.  Entitlement to service connection for hearing loss, to 
include as due to an undiagnosed illness.

7.  Entitlement to service connection for tinnitus, to 
include as due to an undiagnosed illness.

8.  Entitlement to service connection for coronary artery, 
status post bypass.

9.  Entitlement to service connection for left arm numbness, 
to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1990 to 
April 1991 which included service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied the veteran's claims of 
entitlement to service connection for coronary artery 
disease, left arm numbness, arthritis (claimed as joint 
pain), headaches, blepharitis of the eyes, eczema (claimed as 
skin condition), fatigue, sleep disorder, hearing loss and 
tinnitus.  The veteran perfected a timely appeal of these 
determinations to the Board.

The Board notes that the veteran's claims for left arm 
numbness, arthritis (claimed as joint pain), headaches, 
blepharitis of the eyes, eczema (claimed as skin condition), 
fatigue and sleep disorder were originally denied by the RO 
in September 1995, and were reconsidered pursuant to new 
regulatory provisions codified in 38 C.F.R. § 3.317 that had 
not been effect at the time of the 1995 rating decision.  
Accordingly, the Board will review these service connection 
claims de novo.  See Spencer v. Brown, 4 Vet. App. 283, 288-
290 (1993).

The issues of sleep disorder/fatigue, hearing loss, tinnitus, 
coronary artery bypass surgery and left arm numbness are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  There is no evidence that a joint condition was incurred 
in or due to service, and no evidence of objective 
indications of joint pain resulting from undiagnosed illness.

2.  There is no evidence of record that the veteran's 
headaches are due to an undiagnosed illness, and there is no 
evidence that the veteran's headaches were incurred in or are 
due to his service.

3.  The veteran's claimed eye disability is due to a 
diagnosis of blepharitis, not an undiagnosed illness, and 
there is no competent medical evidence of record that such 
blepharitis was incurred in or caused by service.

4.  There are no objective indications of chronic skin 
disability resulting from undiagnosed illness noted in the 
record, and there is no other evidence in the record 
suggesting that any skin condition of the veteran was 
incurred in or resulted from service.


CONCLUSION OF LAW

1.  The criteria for establishing entitlement to service 
connection for joint pain are not met.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

2.  The criteria for establishing entitlement to service 
connection for headaches are  not met.  38 U.S.C.A. §§ 1110, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2006).

3.  The criteria for establishing entitlement to service 
connection for blepharitis of the eyes are not met.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).

4.  The criteria for establishing entitlement to service 
connection for eczema or skin rash are not met.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, the initial RO adjudication in March 1998 took 
place prior to the VCAA's enactment.  However, VA satisfied 
its duty to notify by means of an April 2004 letter from the 
AOJ to the veteran, which informed him of what evidence was 
required to substantiate his claim and of his and the VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit any relevant evidence and/or information 
in his possession to the AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2005).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice was provided 
to the veteran in a letter dated April 2006.  Moreover, as 
the Board concludes below that the preponderance is against 
the veteran's claims for service connection, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, despite any question 
as to the adequacy of the April 2006 notice provided to the 
veteran on these two elements, the Board finds no prejudice 
to the veteran in processing the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim for service connection.  38 U.S.C.A. 
§ 5103A (West 2002).  The information and evidence associated 
with the claims file consist of the veteran's service medical 
records (SMRs), several VA medical examinations, VA medical 
treatment records, post-service private medical treatment 
records, testimony given at the veteran's RO hearing, a 
letter from the Department of Defense regarding the veteran's 
potential exposure to chemicals due to the demolition of 
chemical agent munitions, and statements by the veteran and 
his representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran in order to decide the claims below.

II.  Service Connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In determining 
whether service connection is warranted for a disability, VA 
is responsible for determining whether the evidence supports 
the claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may also be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from undiagnosed illness that became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than September 30, 
2011, and cannot be attributed to any known clinical 
diagnosis by history, physical examination, or laboratory 
tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1).  In the 
case of claims based on undiagnosed illness under 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317, unlike those for direct service 
connection, there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Also, lay 
persons are competent to report objective signs of illness.  
Id.

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to a physician, and other, non-medical indicators 
that are capable of independent verification.  To fulfill the 
requirement of chronicity, the illness must have persisted 
for a period of six months.  38 C.F.R. § 3.317(a)(2), (3).  
Signs or symptoms that may be manifestations of undiagnosed 
illness include, but are not limited to, the following: (1) 
fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the respiratory system (upper or 
lower); (9) sleep disturbances; (10) gastrointestinal signs 
or symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).

In addition, for certain chronic diseases, such as 
cardiovascular-renal disease, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for cardiovascular-renal 
disease is one year.  38 C.F.R. § 3.307, 3.309(a).

The veteran claims that he is entitled to service connection 
for: (1) joint pains; (2) headaches; (3) blepharitis of the 
eyes; and (4) eczema or skin rash.

A.  Joint Pains

The record in this case does not contain objective 
indications of joint pains resulting from undiagnosed 
illness.  On VA examination in May 2003, upper and lower 
extremity joints were found to be normal without swelling or 
deformity.  On May 1995 VA examination, swelling and 
deformity of the joints was absent, and range of motion in 
upper and lower extremity joints was found to be full, equal 
and symmetrical.

Where objective indications of any joint pain are noted in 
the record, such pains were found to be manifestations of a 
diagnosed condition.  On May 1995 neurological examination, 
complaints of joint pain were noted, and evidence was found 
for peripheral neuropathy and cervical spondylosis.  April 
2003 VA treatment records show that the veteran complained of 
joint pain and was diagnosed with mild right lower extremity 
swelling, likely from removal of his sapheneous vein for 
coronary artery bypass graft.

However, the veteran's SMRs and July 1991 VA examination are 
negative for complaints or treatment of joint pains, and 
there is no evidence of record that any coronary, 
neurological or joint problem was incurred during or due to 
service.

Thus, the Board finds that there is neither evidence that a 
joint condition was incurred in or due to service, nor 
evidence of objective indications of joint pain resulting 
from undiagnosed illness.  Therefore, the veteran's claim for 
service connection must be denied.

B.  Headaches

The record reflects a number of diagnoses for the veteran's 
headaches.  VA treatment records from April 2003 diagnose the 
veteran's headaches as most consistent with muscle 
contraction headaches.  On May 1995 VA neurological 
examination, the veteran was diagnosed with headaches 
secondary to cervical spondylosis.  In May 2005 VA treatment 
records and on May 1995 VA general medical examination, the 
veteran was diagnosed as having tension headaches.

There is no evidence of record that the veteran's headaches 
are due to an undiagnosed illness.  Thus, service connection 
is not warranted under 38 U.S.C.A. § 1117 or 38 C.F.R. 
§ 3.317(a)(1).

Furthermore, the veteran's SMRs are negative for complaints 
of or treatment for headaches, and there is no other evidence 
that the veteran's headaches were incurred in or are due to 
his service.  Therefore, service connection must be denied.

C.  Blepharitis of the Eyes

The veteran's claimed eye disability is due to a diagnosis of 
blepharitis, not an undiagnosed illness. Therefore, service 
connection is not warranted under 38 U.S.C.A. § 1117 or 38 
C.F.R. § 3.317(a)(1).

The veteran's SMRs and July 1991 VA examination are negative 
for blepharitis.  Mild blepharitis was first diagnosed in 
October 1993, and seborrheic blepharitis was diagnosed on VA 
examination in June 1995.  There is no competent medical 
evidence of record that such blepharitis was incurred in or 
caused by service.  Thus, the claim for service connection 
must be denied.

D.  Eczema and Skin Rash.

The record is mixed with respect to evidence of the veteran's 
claimed skin rash.  On May 1995 VA medical examination, it 
was found that despite the veteran's claimed skin rash, no 
rash was present, but there was dry skin.  Also, on May 2005 
VA examination, the veteran was found to have no rashes, 
discharges, or abnormally pigmented lesions.

Where the record does show evidence of skin conditions, the 
conditions have been diagnosed.  The veteran was first 
diagnosed with xerosis (dry skin) on January 1993 VA 
examination.  On May 1995 VA skin examination, several skin 
disorders were noted, including eczema, dermafibroma, 
keratosis pilaris, and seborrheic dermatitis.  Also, VA 
medical treatment records show that in May 2005, the veteran 
was found to have a macular lesion from the knee to middle 
fibula.

Thus, the board finds no objective indications of chronic 
skin disability resulting from undiagnosed illness noted in 
the record.  Therefore, service connection is not warranted 
under 38 U.S.C.A. § 1117 or 38 C.F.R. § 3.317(a)(1).

Furthermore, the veteran's SMRs and July 1991 VA examination 
are negative for any complaints or diagnoses of skin 
problems, and there is no other evidence in the record 
suggesting that any skin condition of the veteran was 
incurred in or resulted from service.  Thus, service 
connection must be denied.

E.  Other Matters

The Board notes that in a December 2000 letter from the 
Office of the Secretary of Defense, the veteran was advised 
that his unit was possibly exposed to very low levels of 
chemical agents in March 1991 due to the demolition of 
chemical agents munitions at Khamisiyah, Iraq.  The veteran 
was advised that if he was with his unit at the time of the 
demolition at Khamisiyah, he might have briefly (less than 
three days) been exposed to very low levels of chemical 
agent.  However, it was also noted in the letter that current 
medical evidence and research showed that there was no 
indication that any long-term health effects would be 
expected from a brief, low-level exposure to chemical agents 
that may have occurred near Khamisiyah.  Therefore, the fact 
that the veteran may have been exposed to very low levels of 
such chemicals for a brief period of time does not provide a 
link between any of the above mentioned ailments and his 
service in the Persian Gulf.

Although the veteran believes that he currently suffers the 
above disabilities due to his service, he is not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).







ORDER

Entitlement to service connection for joint pains, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for headaches, to include 
as due to an undiagnosed illness, is denied.

Entitlement to service connection for blepharitis of the 
eyes, to include as due to an undiagnosed illness, is denied.

Entitlement for service connection for eczema or skin rash, 
to include as due to an undiagnosed illness, is denied.


REMAND

The veteran claims entitlement to service connection for 
fatigue and sleep disorder, hearing loss, and tinnitus.  For 
the reasons below, these matters must be remanded.

First, despite numerous VA examinations regarding the 
veteran's sleeping and fatigue problems beginning with a 
diagnosis of insomnia on July 1991 VA examination, the record 
does not contain any medical opinion as to whether such 
sleeping problems were incurred in or due to service.  Most 
recently, VA treatment records dated August and September 
2005 contain the diagnosis of obstructive sleep apnea as the 
cause of the veteran's sleep disorder and fatigue problems, 
and recommend treatment for that condition.  Because of the 
close proximity of the first diagnosis of the veteran's 
sleeping condition to his period of service and the lack of 
an etiology opinion for any such problem in the medical 
evidence, the matter should be remanded for a VA medical 
opinion of the nature and etiology of any sleeping disorder 
of the veteran.

Second, the matters of service connection for hearing loss 
and tinnitus must be remanded.  May 1999 VA audiology 
examination indicates that the veteran had mild hearing loss 
at 8000HZ, with hearing thresholds within normal limits from 
250HZ to 4000HZ, which would not meet the criteria for a 
hearing loss disability according to VA regulations.  See 
38 C.F.R. § 3.385.  However, VA medical treatment records 
dated May 2001 indicate that on audio-evaluation the veteran 
was revealed to have normal/borderline to mild sensorineural 
hearing loss in both ears, but no specific audiology score 
was given.  Moreover, this same VA treatment record refers by 
history that the veteran was exposed to loud noises from 
large trucks and a tank explosion.  However, on VA 
examination in May 2003, the veteran also reported a 16-year 
(post-service) employment history with the County Road 
Department fixing, salting, and repairing roads.  Thus, there 
is no etiology opinion in the record that addresses (or 
distinguishes) the impact of the in-service and post-service 
noise exposure as regards the veteran's hearing loss and 
tinnitus.  Therefore, the case must be remanded for the RO to 
obtain a VA audiology opinion as to the nature, extent and 
etiology of any hearing loss or tinnitus.

Third, at his RO hearing in March 2003, the veteran testified 
that his doctor told him that the coronary problems leading 
to his bypass surgery were the result of the veteran inhaling 
too much "black smoke" while serving in the Persian Gulf.  
As such, VA has a regulatory duty to advise the veteran that 
a statement from a physician addressing the etiology of his 
coronary artery bypass and chronic residuals (i.e., left arm 
numbness) resulting therefrom would be advantageous to his 
position, is needed to complete his application, and is 
needed to substantiate his claims for service connection for 
coronary artery, status post bypass surgery, and for left arm 
numbness.  Because the veteran was not advised during the 
March 2003 hearing that he may submit this type of medical 
evidence in support of his claims, a remand is warranted.

Finally, in the consolidated decision of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  In the present appeal, the 
veteran was provided with notice of what type of information 
and evidence was needed to substantiate his claim for service 
connection, but he was not provided with notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The notice must inform the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded, and explain what types of evidence are needed to 
establish both a disability rating and an effective date.

Accordingly, the case is REMANDED for the following action:

1.	With respect to the issues of 
entitlement to service connection for 
fatigue and sleep disorder, hearing 
loss, tinnitus, coronary artery bypass 
surgery, and left arm numbness, please 
send the veteran a corrective VCAA 
notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for these claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.	The RO should advise the veteran that 
he may submit medical evidence showing 
that he developed a presently existing 
disability manifested by a coronary 
artery bypass and left arm numbness; 
and that he may submit a statement from 
a physician addressing the etiology of 
his coronary artery by pass surgery and 
any chronic residuals resulting 
therefrom, to specifically include left 
arm numbness.

3.	The RO should schedule the veteran for 
VA examination by an appropriate 
examiner to determine the nature and 
etiology of any sleep disorder, 
including chronic sleep apnea.  The 
claims folder must be reviewed by the 
examiner prior to examination, and the 
fact that the claims folder was 
reviewed should be indicated in the 
examination report.  Specifically, the 
examiner should determine: (1) whether 
any sleep disorder, including 
obstructive sleep apnea, currently 
exists; (2) the nature of any such 
disorder; and (3) whether it is at 
least as likely as not that any such 
sleep disorder was incurred in service, 
or was the result of the veteran's 
service.  All studies deemed 
appropriate in the medical opinion of 
the examiner should be performed, and 
all findings should be set forth in 
detail.  The rationale for any opinion 
expressed should be included in the 
examination report.

4.	The RO should schedule the veteran for 
VA audiologic examination to determine 
the nature and etiology of any hearing 
loss or tinnitus.  The claims folder 
must be reviewed by the examiner prior 
to examination, and the fact that the 
claims folder was reviewed should be 
indicated in the examination report.  
For each ear, definitive findings and 
diagnoses should be made and recorded, 
to include pure tone audiometric 
thresholds, in decibels, for each of 
the frequencies of 500, 1,000, 2,000, 
3,000 and 4,000 hertz, as well as 
speech audiometry using the Maryland 
CNC testing (reported in percentages) 
for each ear.  After reviewing the 
available medical records and examining 
the veteran, the examiner should render 
comments specifically addressing the 
following questions regarding each ear: 
(1) if a hearing loss disability is 
diagnosed, based upon an assessment of 
the entire record is it at least as 
likely as not that such disorder is the 
result of, or was increased by, any 
noise exposure incurred during active 
service as opposed to that which he 
sustained after service; (2) if 
tinnitus is diagnosed, based upon an 
assessment of the entire record is it 
at least as likely as not that such 
disorder is the result of, or was 
increased by, any noise exposure 
incurred during active service as 
opposed to that which he sustained 
after service.  All studies deemed 
appropriate in the medical opinion of 
the examiner should be performed, and 
all findings should be set forth in 
detail.  The rationale for any opinion 
expressed should be included in the 
examination report.

5.	After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record and readjudicate the issues 
(i.e., entitlement to service 
connection for fatigue and sleep 
disorder, hearing loss, tinnitus, 
coronary artery bypass surgery, and 
left arm numbness) on appeal.  If any 
remaining benefit sought is not granted 
to the veteran's satisfaction, the RO 
should issue an appropriate 
supplemental statement of the case.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
review, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


